Name: Council Decision (CFSP) 2018/712 of 14 May 2018 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  education;  teaching;  employment
 Date Published: 2018-05-15

 15.5.2018 EN Official Journal of the European Union L 119/37 COUNCIL DECISION (CFSP) 2018/712 of 14 May 2018 amending Decision (CFSP) 2016/2382 establishing a European Security and Defence College (ESDC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1), 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 December 2016, the Council adopted Decision (CFSP) 2016/2382 (1) establishing a European Security and Defence College (ESDC). (2) On 13 November 2017, the Council adopted conclusions on security and defence in the context of the EU Global Strategy. (3) On 20 November 2017, the Council adopted conclusions on the Joint Communication to the European Parliament and the Council: Resilience, Deterrence and Defence: Building strong cybersecurity for the EU. (4) On 6 February 2018, the ESDC Steering Committee agreed that the ESDC should take the responsibility to form a Cyber Education, Training, Evaluation and Exercise (ETEE) platform, while noting the need to ensure complementarity with other Union efforts and initiatives. (5) While the staff of the ESDC consists mainly of secondees, it may be necessary to fill some of the posts of cyber security training managers by contracted staff in order to allow for the rapid build-up of the Cyber ETEE platform when no national expert has been identified. (6) A new financial reference amount for the period from 1 January 2018 to 31 December 2018 should therefore be established. (7) Decision (CFSP) 2016/2382 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/2382 is amended as follows: (1) in Article 3, the following point is added: (k) to provide Member States' and Union administrations with knowledgeable personnel familiar with Union policies, institutions, procedures and best practices in the field of cyber security and defence.; (2) in Article 4(2), the following point is added: (h) cyber awareness and advanced level courses, including in support of CSDP missions and operations.; (3) Article 13(1)(c) is replaced by the following: (c) contracted staff when no national expert has been identified for the position of administrative and financial expert or for positions of cyber security training manager and following approval by the Steering Committee.; (4) Article 16(2) is replaced by the following: 2. The financial reference amount intended to cover the expenditure of the ESDC during the period from 1 January 2018 to 31 December 2018 shall be EUR 1 308 164,00. The financial reference amount intended to cover the expenditure of the ESDC for subsequent periods shall be decided by the Council.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Council Decision (CFSP) 2016/2382 of 21 December 2016 establishing a European Security and Defence College (ESDC) and repealing Decision 2013/189/CFSP (OJ L 352, 23.12.2016, p. 60).